Evans, Judge.
Defendant was indicted and convicted for receiving stolen property. He was sentenced to 10 years confinement in the penitentiary, the first 5 years to be served in prison followed by 5 years of probation. Defendant appeals. Held:
The sole ground of complaint was that evidence was not sufficient to support the verdict. But in the execution of a valid search warrant at the defendant’s home and with a proper identification by the police officer, the defendant sought to flee. During the search an organ and stool stolen from a church were found in the dwelling. The serial number of the organ had been removed. Defendant’s explanation of his possession of the stolen goods was that he had purchased same from 'a marijuana salesman’ for considerably less than its value. All of these circumstances were sufficient to incite suspicion in the mind of defendant that the property was stolen and when that is shown, a conviction is authorized. See Pharr v. State, 6 Ga. App. 433 (106 SE 306); Nichols v. State, 111 Ga. App. 699, 702 (143 SE2d 41); Hudgins v. State, 125 Ga. App. 576 (188 SE2d 430); Prather v. State, 116 Ga. App. 696 (158 SE2d 291); Cobb v. State, 76 Ga. 664; Heilman v. State, 132 Ga. App. 775 (209 SE2d 220). The evidence was sufficient to support a finding by the jury of guilty by reason of inferences of guilty knowledge of the defendant that the items he had purchased were stolen.

Judgment affirmed.


Pannell, P. J., and Marshall, J., concur.